UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT


                                     No. 97-30310



GREGORY SLANG,
                                                              Plaintiff-Appellee,
                                         versus
CAMILLE VICKNAIR, Sgt.; ET AL.,
                                                              Defendants,
BRONSON MOSS, EMT;
NEWMAN DUPAS, Sgt.,
                                                              Defendants-Appellants.



                    Appeal from the United States District Court
                       for the Middle District of Louisiana
                                   (96-CV-271)
                                    January 8, 1998

Before POLITZ, Chief Judge, HIGGINBOTHAM and DEMOSS, Circuit Judges.
PER CURIAM:*

      This matter is before the court on appeal of the denial of certain defendants’

summary judgment request for dismissal on the grounds of qualified immunity.
Having considered the record and briefs, and substantially for the reasons and

authorities contained in the report of the magistrate judge which was adopted as the



      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
opinion of the district court, we AFFIRM.




                                      2